DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 22, 30-31, 33 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Moor and Wong references, which represent the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Moor or Wong to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed structural configurations), as such modifications would be likely to render the Moor and Wong assemblies incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such folder assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 21 and 32 recitations of “the free edge” are unclear, as earlier in each claim, there is a recitation of “at least one free edge”, thereby allowing a plurality of “free edge” elements.  Accordingly, exactly which “free edge” is intended with the recitations of “the free edge”?  Please review/revise/clarify.
Claims 22-31 and 33 -40 are rejected as depending from rejected independent claims 21 and 32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23-26, 28-29, 32, 34-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,666,610 to Moor et al. (“Moor”).
	Regarding claim 21, Moor anticipates a pocket structure (e.g. folder 10, as shown in figs. 1-4) comprising: i) a first panel (e.g. side panel 12, as shown in figs. 1-2 and 4); ii) a pocket panel (e.g. lower panel 18, as shown in figs. 2 and 4) coupled to (compare figs. 2 and 4) the first panel (12) along a first secured edge (e.g. fold line 78) to define (fig. 2) a pocket (22, as shown in fig. 2) with the first panel (12), the pocket panel (18) having at least one free edge (e.g. edge opposite fold line 52, as shown in figs. 2 and 4) extending perpendicular to (figs. 2 and 4) the first secured edge (78), the at least one free edge (aforementioned edge opposite fold line 52) not coupled to (compare figs. 2 and 4) the first panel (12); and iii) an opening (e.g. notch cut-out 80, as shown in fig. 4) intersecting (compare the shapings shown in figs. 2 and 4) the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18) and positioned at or adjacent (fig. 2) an intersection (e.g. the point at which the aforementioned edge opposite fold line 52 meets fold line 78 upon being folded into pocket form) of the first secured edge (78) and the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18), the opening (80) comprising: 1) a first portion (e.g. angled portion between head portion 82 and neck portion 84, as shown in fig. 4) extending at an angle of greater than 60 degrees relative to (fig. 4) the free edge (aforementioned edge opposite fold line 52); and 2) a second portion (e.g. head portion 82, as shown in fig. 4) extending from (fig. 4) the first portion (aforementioned angled portion between head portion 82 and neck portion 84) towards (fig. 4) the first secured edge (78), the second portion (82) oriented at an acute angle relative to (fig. 4) the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18).
	Regarding claim 23, Moor anticipates the pocket structure of claim 21, wherein the second portion (82) of the opening (80) includes a first edge (e.g. distal left edge, as shown in fig. 4) and a second edge (e.g. distal right edge, as shown in fig. 4), and wherein the first and second edges (aforementioned distal left and right edges) are parallel to one another (fig. 4).
	Regarding claim 24, Moor anticipates the pocket structure of claim 21, wherein the second portion (82) of the opening (80) has a uniform width (fig. 4).
	Regarding claim 25, Moor anticipates the pocket structure of claim 21, wherein a terminal point (e.g. a distal region of head portion 82) of the opening (80) is curved (fig. 4).
	Regarding claim 26, Moor anticipates the pocket structure of claim 21, wherein the at least one free edge (aforementioned edge opposite fold line 52) includes a plurality of free edges (figs. 2 and 4; note that the edge including tapered inner surface 26 is a free edge as well).
	Regarding claim 28, Moor anticipates the pocket structure of claim 21, wherein the pocket panel (18) is coupled to an inner surface (figs. 2 and 4) of the first panel (12).
	Regarding claim 29, Moor anticipates the pocket structure of claim 21, wherein the acute angle is equal to or less than 30 degrees (fig. 4).
	Regarding claim 32, Moor anticipates a folder (10, as shown in figs. 1-4) including a pocket structure (e.g. assembly shown in figs. 1-4), the folder (10) comprising: i) a first major panel (e.g. side panel 12, as shown in figs. 1-2 and 4); ii) a second major panel (e.g. side panel 14, as shown in figs. 1-2 and 4) pivotably coupled to (compare figs. 1-4) the first major panel (12) along a spine (e.g. spine fold line 94); iii) a pocket panel (e.g. lower panel 18, as shown in figs. 2 and 4) coupled to (compare figs. 2 and 4) the first major panel (12) along a first secured edge (e.g. fold line 78) to define (fig. 2) a pocket (22, as shown in fig. 2) with the first major panel (12), the pocket panel (18) having at least one free edge (e.g. edge opposite fold line 52, as shown in figs. 2 and 4) extending perpendicular to (figs. 2 and 4) the first secured edge (78), the at least one free edge (aforementioned edge opposite fold line 52) not coupled to (compare figs. 2 and 4) the first major panel (12); and iv) an opening (e.g. notch cut-out 80, as shown in fig. 4) intersecting (compare the shapings shown in figs. 2 and 4) the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18) and positioned at or adjacent (fig. 2) an intersection (e.g. the point at which the aforementioned edge opposite fold line 52 meets fold line 78 upon being folded into pocket form) of the first secured edge (78) and the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18), the opening (80) comprising: 1) a first portion (e.g. angled portion between head portion 82 and neck portion 84, as shown in fig. 4) extending at an angle of greater than 60 degrees relative to (fig. 4) the free edge (aforementioned edge opposite fold line 52); and 2) a second portion (e.g. head portion 82, as shown in fig. 4) extending from (fig. 4) the first portion (aforementioned angled portion between head portion 82 and neck portion 84) towards (fig. 4) the first secured edge (78), the second portion (82) oriented at an acute angle relative to (fig. 4) the free edge (aforementioned edge opposite fold line 52) of the pocket panel (18).
	Regarding claim 34, Moor anticipates the folder of claim 32, wherein the second portion (82) of the opening (80) includes a first edge (e.g. distal left edge, as shown in fig. 4) and a second edge (e.g. distal right edge, as shown in fig. 4), and wherein the first and second edges (aforementioned distal left and right edges) are parallel to one another (fig. 4).
	Regarding claim 35, Moor anticipates the folder of claim 32, wherein the second portion (82) of the opening (80) has a uniform width (fig. 4).
	Regarding claim 36, Moor anticipates the folder of claim 32, wherein a terminal point (e.g. a distal region of head portion 82) of the opening (80) is curved (fig. 4).
	Regarding claim 38, Moor anticipates the folder of claim 32, wherein the pocket panel (18) is coupled to an inner surface (figs. 2 and 4) of the first major panel (12).
	Regarding claim 39, Moor anticipates the folder of claim 32, wherein the acute angle is equal to or less than 30 degrees (fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moor in view of U.S. Patent Application Publication No. 2004/0066031 to Wong et al. (“Wong”).
	Regarding claim 27, Moor discloses the pocket structure of claim 21, but does not disclose wherein the pocket panel (18) is coupled to (compare figs. 2 and 4) the first panel (12) by sonic or heat welding.
	Wong teaches the concept of coupling a pocket panel (e.g. 20a, as shown in fig. 2) to a first panel (e.g. front cover 12) by sonic or heat welding (paras. 20 and 38).
	Given that Moor and Wong both concern folder assemblies having pocket panels disposed therein, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the Wong heat welding teachings to the Moor assembly, in order to provide the benefit of yielding a resultant stronger, more durable Moor folder/pocket assembly.
Regarding claim 37, Moor discloses the folder of claim 32, but does not disclose wherein the pocket panel (18) is coupled to (compare figs. 2 and 4) the first major panel (12) by sonic or heat welding.
	Wong teaches the concept of coupling a pocket panel (e.g. 20a, as shown in fig. 2) to a first panel (e.g. front cover 12) by sonic or heat welding (paras. 20 and 38).
	For the reasons set forth in the rejection of claim 27, supra, it would have been obvious to apply the Wong heat welding teachings to the Moor assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637